Citation Nr: 0740836	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  07-02 953	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The appellant had active service from May 5, 1965 to April 
28, 1967.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
5, 1965 to April 28, 1967.  

2.	On November 28, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


